             Case 1:19-cv-06196 Document 1 Filed 07/02/19 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ATISHA PAULSON,

                               Plaintiff,                     Docket No. 1:19-cv-6196

        - against -                                           JURY TRIAL DEMANDED


 MANN PUBLICATIONS INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Atisha Paulson (“Paulson” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Mann Publications Inc. (“Mann

Publications” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photographs of Israeli mentalist,

and magician Oz Pearlman, owned and registered by Paulson, a New York based professional

photographer. Accordingly, Paulson seeks monetary relief under the Copyright Act of the United

States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
              Case 1:19-cv-06196 Document 1 Filed 07/02/19 Page 2 of 6




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York and is registered with the New

York Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Paulson is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 337 37th

Street, Brooklyn, New York 11232.

       6.      Upon information and belief, Mann Publications is a domestic business

corporation organized and existing under the laws of the State of New York, with a place of

business at 1440 Broadway, New York, New York 10018. Upon information and belief, Mann

Publications in registered with the New York State Department of Corporations to do business in

New York. At all times material hereto, Mann Publications has owned and operated a website at

the URL: www.MannPublications.com (the “Website”) and has owned and operated a magazine

called “Mann About Town” (the “Magazine”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photographs

       7.      Paulson photographed Israeli mentalist, and magician Oz Pearlman (the

“Photographs”). A true and correct copy of the Photographs is attached hereto as Exhibit A.

       8.      Paulson is the author of the Photographs and has at all times been the sole owner

of all right, title and interest in and to the Photographs, including the copyright thereto.

       9.      The Photographs were registered with United States Copyright Office and were

given Copyright Registration Number VA 2-150-797.
               Case 1:19-cv-06196 Document 1 Filed 07/02/19 Page 3 of 6




        B.      Defendant’s Infringing Activities

        10.     Mann Publications ran the Photographs in Magazine and on the Website.

Including one Photograph on the front cover of the Magazine. Screenshots of the Photographs on

the Website and Magazine are attached hereto as Exhibit B.

        11.     Mann Publications did not license the Photographs from Plaintiff for its article,

nor did Mann Publications have Plaintiff’s permission or consent to publish the Photographs on

its Website.

                              FIRST CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

        12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

        13.     Mann Publications infringed Plaintiff’s copyright in the Photographs by

reproducing and publicly displaying the Photographs on the Website. Mann Publications is not,

and has never been, licensed or otherwise authorized to reproduce, publically display, distribute

and/or use the Photographs.

        14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        15.     Upon information and belief, the foregoing acts of infringement by Mann

Publications have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.
             Case 1:19-cv-06196 Document 1 Filed 07/02/19 Page 4 of 6




       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

       17.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-16 above.

       18.     Upon information and belief, Mann Publications intentionally and knowingly

removed copyright management information identifying Plaintiff as the photographer of the

Photographs in the Magazine.

       19.     The conduct of Mann Publications violates 17 U.S.C. § 1202(b).

       20.     Upon information and belief, Mann Publications’ falsification, removal and/or

alteration of the aforementioned copyright management information was made without the

knowledge or consent of Plaintiff.

       21.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Mann Publications intentionally, knowingly

and with the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s

copyright in the Photographs. Mann Publications also knew, or should have known, that such

falsification, alteration and/or removal of said copyright management information would induce,

enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the Photographs.

       22.     As a result of the wrongful conduct of Mann Publications as alleged herein,

Plaintiff is entitled to recover from Mann Publications the damages, that he sustained and will
             Case 1:19-cv-06196 Document 1 Filed 07/02/19 Page 5 of 6




sustain, and any gains, profits and advantages obtained by Mann Publications because of their

violations of 17 U.S.C. § 1202, including attorney’s fees and costs.

       23.     Alternatively, Plaintiff may elect to recover from Mann Publications statutory

damages pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each

violation of 17 U.S.C. § 1202.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Mann Publications be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photographs in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant Mann Publications be adjudged to have falsified, removed and/or

               altered copyright management information in violation of 17 U.S.C. § 1202.

       3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photographs;

       4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

               a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

               kind attributable to Defendant’s falsification, removal and/or alteration of

               copyright management information; or b) alternatively, statutory damages of at

               least $2,500 and up to $ 25,000 for each instance of false copyright management

               information and/or removal or alteration of copyright management information

               committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;
             Case 1:19-cv-06196 Document 1 Filed 07/02/19 Page 6 of 6




       6.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       7.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 1203(b);

       8.     That Plaintiff be awarded pre-judgment interest; and

       9.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       July 2, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff Atish Paulson
